FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                                August 20, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                 Clerk of Court
                                    TENTH CIRCUIT


 DAVID JACKSON,

          Plaintiff - Appellant,
 v.

 VERA JACKSON; CHIEF JUSTICE
 MARY J. MULLARKEY; CHIEF
 JUDGE JANICE B. DAVIDSON;
 JUDGE SANDRA I. ROTHENBERG;
                                                Nos. 10-1060 & 10-1111
 JUDGE BRIAN WHITNEY; JUDGE
                                             (D.C. No. 1:10-CV-00122-ZLW)
 R. MICHAEL MULLINS; STAFF
                                                        (D. Colo.)
 UNNAMED ATTORNEYS;
 MAGISTRATE ELIZABETH D.
 LEITH; JUDGE LESLIES M.
 LAWSON; JUDGE CONNIE L.
 PETERSON; MAGISTRATE
 LAWRENCE BOWLING; THE CITY
 OF AURORA, COLORADO,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.




      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      David Jackson, proceeding pro se, appeals the district court’s orders

dismissing his complaint and denying his motion to proceed in forma pauperis.

The district court dismissed Mr. Jackson’s complaint without prejudice primarily

on the basis of the Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263
U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923); D.C. Court of Appeals v. Feldman,

460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983). We review the district

court’s order of dismissal de novo, Guttman v. Khalsa, 446 F.3d 1027, 1031 (10th

Cir. 2006), affording Mr. Jackson the generous construction of his pleadings and

other papers to which pro se litigants are entitled, Van Deelen v. Johnson, 497
F.3d 1151, 1153 n.1 (10th Cir. 2007). In doing so, and after a careful review of

the record, we affirm.

      Since 1986, Mr. Jackson has pursued state and federal lawsuits, challenging

his divorce decree and various orders entered by state courts. Mr. Jackson alleges

that his ex-wife, Vera Jackson, and Colorado state judges violated his

constitutional rights during the course of his divorce proceedings. He seeks to

challenge and undo the outcome of these earlier state court proceedings, which

have become final. 1



      1
        Mr. Jackson argues in his brief that the state court proceedings have not
become final. But even if we were to agree with him, we would still have to
dismiss his claims on the basis of Younger abstention, as the district court
correctly pointed out. See Younger v. Harris, 401 U.S. 37 (1971); Order Denying
Motion to Reconsider, at 5.

                                        -2-
      As the district court properly noted, however, this we cannot do. Indeed,

we have twice already disposed of Mr. Jackson’s nearly identical claims on

Rooker-Feldman grounds. See Jackson v. Davidson, 272 Fed.Appx. 722 (10th

Cir. 2008) (unpublished); Jackson v. Jackson, 195 Fed.Appx. 745 (10th Cir. 2006)

(unpublished). The Rooker-Feldman doctrine prevents federal courts from

assuming jurisdiction over “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,

125 S. Ct. 1517, 161 L. Ed. 2d 454 (2005). In other words, “[t]he Rooker-Feldman

doctrine prohibits federal suits that amount to appeals of state-court judgments,”

Bolden v. City of Topeka, 441 F.3d 1129, 1139 (10th Cir. 2006), and it thus bars

claims, like Mr. Jackson’s, that seek to upset or undo prior state-court judgments,

see Erlandson v. Northglenn Mun. Court, 528 F.3d 785, 789 (10th Cir. 2008),

cert. denied, --- U.S. ----, 129 S. Ct. 928, 173 L. Ed. 2d 133 (2009). For the same

reasons, we conclude the district court did not err in denying Mr. Jackson’s

related motions to reconsider and for judgment as a matter of law.




                                        -3-
      We deny Mr. Jackson’s application to proceed in forma pauperis as he fails

to present a reasoned, nonfrivolous argument on appeal. See McIntosh v. U.S.

Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997). 2



                                     ENTERED FOR THE COURT



                                     Neil M. Gorsuch
                                     Circuit Judge




      2
       Mr. Jackson has filed several other motions, all of which are denied. For
example, we deny Mr. Jackson’s motion for “Hearing On Federal Questions
Raised In The Motion For Judgment As A Matter Of Law.” Mr. Jackson’s related
motions to correct and supplement his briefing are also denied as moot because
the supplemental material would not affect our decision.

                                      -4-